Exhibit 10.9




NORTH PITTSBURGH SYSTEMS, INC.
 
SHAREHOLDER APPROVAL BONUS PLAN
 
WHEREAS, the Board of Directors of North Pittsburgh Systems, Inc. (the
“Company”) is considering mechanisms for enhancing shareholder value;
 
WHEREAS, one such mechanism is the negotiation and recommendation to the
shareholders of a Transformative Transaction (as defined below) which could,
assuming regulatory approval and satisfaction of all the terms and conditions
set forth in the transaction as approved by the shareholders, result in a change
in ownership or control of the stock or assets of the Company; and
 
WHEREAS, the Board of Directors of the Company believes it to be in the best
interests of the Company and its shareholders to provide for bonus compensation
to the executives named below in the respective amounts shown for the additional
work and effort heretofore provided and to be provided in helping the Board of
Directors of the Company evaluate, negotiate, document and communicate potential
Transformative Transactions for the shareholders to consider.
 
NOW, THEREFORE, the Company adopts this Shareholder Approval Bonus Plan as and
for a plan and commitment of the Company to the individuals named herein as of
the 1st day of July, 2007 under the terms and conditions set forth below:
 
1.  Participants and Potential Bonus Amounts.  The Company shall pay within
thirty (30) days of the approval by the shareholders of the Company of a
Transformative Transaction (as defined below), as such approval is expressed by
the shareholders (a) by an affirmative vote of (i) such percentage of the issued
and outstanding shares of the capital stock of the Company (and of each class of
shareholders of the Company entitled to vote thereon as a class) as is then
required by the Pennsylvania Business Corporation Law of 1988, as amended ( the
“PBCL”), (or any successor to such law) or by the Articles of Incorporation or
Bylaws of the Company as then in effect, in order to constitute approval of such
Transformative Transaction under such Law or such Articles of Incorporation or
Bylaws or (ii) if no such percentage is so prescribed under the PBCL (or the
successor to such law) or the Articles of Incorporation or Bylaws of the Company
as then in effect with respect to such Transformative Transaction, a majority of
the votes cast by all shareholders of the Company entitled to vote thereon and,
if any shareholders of the Company are entitled to vote thereon as a class, an
affirmative vote of a majority of the votes cast by the shareholders of the
Company entitled to vote as a class or (iii) in the case of a Transformative
Transaction described in clause (iii) of Section 2 of this Agreement, the vote
of shareholders required under the PBCL (or the successor to such law) or the
Articles of Incorporation or Bylaws of the Company as then in effect in order to
remove or elect all of the directors of the Company the removal or election of
which is proposed in such Transformative Transaction, or (b) if no vote of
shareholders of the Company is required in connection with such Transformative
Transaction, by conduct of shareholders of the Company, secured in a way
consistent with applicable securities laws, unambiguously constituting approval
of or participation in such Transformative Transaction by shareholders holding a
majority or other relevant requisite number of the issued and outstanding shares
of the capital stock of the Company (such as, for purposes of illustration and
not limitation, shareholders tendering at least
 

--------------------------------------------------------------------------------




such number of shares of the capital stock of the Company in a Tender Offer (as
defined below) as shall satisfy the minimum number of shares required by the
terms of such Tender Offer to be tendered in order for the offeror to close on
the Tender Offer, whether or not that approved Transformative Transaction
receives required regulatory approval or actually closes and whether or not the
Transformative Transaction is a change in control for purposes of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), in a single cash
lump sum, less applicable withholding and payroll taxes determined by the
Company in good faith, the following individuals (each a “Participant” and,
collectively, the “Participants”) the respective amounts shown:
 
Harry R. Brown                                           $975,000
 
Allen P. Kimble                                           $975,000
 
Frank A. Macefe                                         $975,000
 
Albert W. Weigand                                    $975,000
 
Kevin J. Albaugh                                        $975,000
 
N. William Barthlow                                    $975,000
 
Matthew D. Poleski                                     $975,000;
 
provided  that such Participant is a full-time employee of the Company and/or
one or more of the Company’s subsidiaries on the date such Transformative
Transaction is so approved by the shareholders of the Company.
 
2.  Meaning of Transformative Transaction.  For purposes of this Shareholder
Approval Bonus Plan, a “Transformative Transaction” shall be the first to occur
of:
 
(1)           Either (x) any Person, other than the Company, a subsidiary of the
Company or any employee benefit plan(s) sponsored by the Company or any
subsidiary of the Company, agrees to acquire or acquires the Beneficial
Ownership, directly or indirectly, of securities of the Company entitling such
Person to 50% or more of the Voting Power of the Company, or (y) any Persons
agree to act together for the purpose of acquiring, holding, voting or disposing
of securities of the Company, or to act in concert or otherwise with the purpose
or effect of changing or influencing control of the Company in connection with
or as holders of the Beneficial Ownership, directly or indirectly, of securities
of the Company, in any case entitling such Person to 50% or more of the Voting
Power of the Company; or
 
(2)           The agreement by any Person or Persons other than the Company
and/or any of the Company’s subsidiaries to commence, or the commencement by any
Person or Persons other than the Company and/or any of the Company’s
subsidiaries, of a Tender Offer to acquire securities of the Company entitling
the holders thereof to 50% or more of the Voting Power of the Company; or
 
- 2 -

--------------------------------------------------------------------------------




(3)           The commencement by any Person or Persons other than the Company
of, or agreement by any Person or Persons other than the Company to commence, a
solicitation of proxies from shareholders of the Company for the purpose of
electing or removing 50% or more of the members of the Board or any class of the
Board; or
 
(4)           The merger, consolidation, share exchange, division or sale or
other disposition of stock or assets of the Company as a result of which the
shareholders of the Company immediately prior to such transaction shall not
hold, directly or indirectly, immediately following such transaction a majority
of the Voting Power of (i) in the case of a merger or consolidation, the
surviving or resulting corporation, (ii) in the case of a share exchange, the
acquiring corporation or (iii) in the case of a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the transaction, holds more than 50% of the consolidated
assets of the Company immediately prior to the transaction;
 
provided that the Board of Directors of the Company by duly adopted
resolution(s) shall have recommended such transaction to the shareholders of the
Company or, if no vote of the shareholders of the Company is required in
connection with such transaction, shall have approved such transaction; and
provided, further, that (A) if securities beneficially owned by a Participant
are included in determining the Beneficial Ownership of a Person referred to in
clause (1) of this Section 2, (B) if the Participant is named pursuant to Item 2
of the Schedule 14D-1 (or the comparable provision of any similar successor
filing requirement) required to be filed by the bidder making a Tender Offer
referred to in clause (2) of this Section 2 or (C) if the Participant is a
“participant” as defined in Instruction 3 to Item 4 of Schedule 14A under the
1934 Act (other than solely because the Participant is a director, officer or
employee of the Company) in a solicitation referred to in clause (3) of this
Section 2, then no Transformative Transaction with respect to the Participant
shall be deemed to have occurred by reason of such event.
 
For the purposes of this Section 2, the following terms shall have the following
meanings:
 
(i)           The term “Person” shall be used as that term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended ( the “1934
Act”) as in effect on the date hereof.
 
(ii)           “Beneficial Ownership” shall be determined as provided in Rule
13d-3 under the 1934 Act as in effect on the date hereof.
 
(iii)           A specified percentage of “Voting Power” of a company shall mean
such number of the Voting Shares of the company as shall enable the holders
thereof to cast such percentage of all the votes which could be cast in an
annual election of directors (without consideration of the rights of any class
of stock, other than the common stock of the company, to elect directors by a
separate class vote); and “Voting Shares” shall mean all securities of a company
entitling the holders thereof to vote in an annual election of directors
(without consideration of the rights of any class of stock, other than the
common stock of the company, to elect directors by a separate class vote).
 
- 3 -

--------------------------------------------------------------------------------




(iv)           “Tender Offer” shall mean a tender offer or exchange offer to
acquire securities of the Company (other than such an offer made by the Company
or any subsidiary of the Company).
 
3.  Performance Goal and Prerequisite for Payments.  For the avoidance of doubt
and to amplify the intents and purposes of this Shareholder Approval Bonus Plan,
the amounts that may become payable under this Shareholder Approval Bonus Plan
are intended as (i) an incentive to the Participants to work together and to
achieve the effective evaluation, negotiation, documentation and communication
to the Board of Directors of the Company, the shareholders of the Company,
regulators and others of the terms and conditions of offers to or from third
parties regarding one or more Transformative Transactions and (ii) as a reward
for the anticipated time and effort required to do so in addition to the time
and effort required for their respective existing job duties.  The payment of
compensation under this Shareholder Approval Bonus Plan is not contingent on
securing regulatory approval or upon the actual closing or completion of the
proposed Transformative Transaction.  The performance goal, as that term is used
in Treas. Reg. §1.162-27(e)(2), is the approval of a Transformative Transaction
by the shareholders of the Company, which, it is expected, will have been
presented to the shareholders for approval by and/or at the direction of the
Participants after they have completed the evaluation, negotiation and
documentation of one or more such potential Transformative Transactions.  The
payments which may become due hereunder are not contingent upon a change in
control as defined in Section 280G of the Code or Treas. Reg. 1.409A-3 but will
become payable and are expected to be paid whether or not any regulatory
authority with jurisdiction approves the proposed Transformative Transaction or
whether or not the Company and/or the potential third party participant in the
Transformative Transaction satisfy or waive any or all of the terms and
conditions of the Transformative Transaction as approved by the shareholders of
the Company.


4.  Miscellaneous


4.1  Non-Assignability.  No right to compensation which is or may be earned
under this Plan shall be assignable or transferable by the Participant.  During
the life of the Participant, any distribution of made pursuant to this Plan with
respect to a Participant shall be made only to such Participant; after the death
of a Participant, any such distribution shall be made only to the estate of such
Participant.


4.2  Withholding Taxes.  The Company shall have the right to withhold from any
distribution to be made under the terms of this Plan an amount sufficient to
satisfy the Company's obligations under any federal, state and local withholding
tax requirements applicable to such distribution.


4.3  No Right to Employment.  Nothing in this Plan or any agreement entered into
pursuant to it shall confer upon any Participant the right to continue in the
employment of the Company or any subsidiary of the Company or affect any right
which the Company or any subsidiary of the Company may have to terminate the
employment of such Participant.


4.4  Unfunded Plan.  The Plan shall at all times be entirely unfunded, and no
provision shall at any time be made with respect to segregating assets of the
Company for distribution hereunder.  No Participant or other person shall have
any interest in any particular

- 4 -

--------------------------------------------------------------------------------




assets of the Company by reason of participation in this Plan.  Participants (or
their estates, if applicable) shall have only the rights of a general unsecured
creditor of the Company with respect to any amounts payable under this Plan.


4.5  Merger, Consolidation or Acquisition.  This Plan shall be binding upon the
Company, its assigns, and any successor Person that shall succeed to
substantially all of the Company’s assets and business through merger,
acquisition or consolidation, and upon a Participant, his or her assigns,
estate, heirs, executors and administrators.


4.6  Applicable Law.  This Plan shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its principles of conflicts of
laws.  Any provision of this Plan prohibited by the law of any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
without invalidating the remaining provisions hereof.


4.7  Captions.  The captions of Sections of this Plan are for the convenience of
reference only and shall not control or affect the meaning or construction of
any of its provisions.


4.8  Effect on Other Compensation Programs and Benefit Plans.  No amount paid
under this Shareholder Approval Bonus Plan shall be taken into account under any
other compensation or benefit plan sponsored by the Company or any Subsidiary of
the Company, including (but not limited to) the North Pittsburgh Telephone
Company Retirement Plan and the North Pittsburgh Telephone Retirement Income
Restoration Plan.


To record the due adoption of this Shareholder Approval Bonus Plan as and for a
plan and commitment of the Company, the Company has caused an authorized person
to execute this document as of the 1st day of July, 2007.



  NORTH PITTSBURGH SYSTEMS, INC.          
 
By
/s/ H. R. Brown       Harry R. Brown        President          

 
 

- 5 -
 
 

--------------------------------------------------------------------------------

 